DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 16-18, and 20-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Shur.
a.	As to claim 14, Currie teaches A semiconductor substrate structure for producing at least one active layer made of a III-V material thereon (paragraph 2 for example), comprising: a carrier having a main face (item 260 figure 2C); a dielectric layer located over the main face of the carrier (item 250); a plurality of single-crystal semiconductor islands located directly on the dielectric layer (items 2308), each of the islands having an that is exposed to a surrounding exterior ambient environment, each of the upper surfaces (figure 2C) to be used as a seed surface for growth of the active layer (figure 2C); and a seed layer located between the single-crystal semiconductor islands, directly on a portion of the dielectric layer not covered by the islands such that the portion of the dielectric layer is not exposed to its environment  (item 110 despite being called a seed layer it is not used as a seed thus this a label 
The term seed layer while not indefinite is not used in a manner that one would typically use the term. Seed layer typically means a region where one would form the active region by epigrowth. The recitation of seed layer is intended use. Applicant does not claim another material on the seed and it is precluded since the island is exposed. So claim the claims are before the active formation.
As to the seed. Currie teach Aluminium oxide Diamond SiC. It is noted Fitzgerald teaches the III-V sticking to the oxide (114 on 112).
Currie does not teach this poly AlN.
Poly AlN has a well-known thermal conductivity of as high a 285 (W/(m K))
Silicon the island material would have a well-known thermal conductivity of 148 (W/(m K)).

Shur teaches the use of poly AlN as isolation item 100 paragraph 40. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the isolation structure as polycrystal AlN to optimize the dielectric constant and thermal properties of the isolation.

b.	As to claim 15 Currie teaches silicon (paragraph 32).
c.	As to claim 16 and 20, Currie is silent in regards to the insulator.
	However it was known to use silicon oxide. Further silicon oxide was consider a industry standard due to the abundance of silicon in the art and ease to deposit it on substrate like silicon( paragraph 32).
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the insulator as silicon oxide.

One would have been so motivated to provide a cost benefit by using a conventional material in the industry.
d. 	As to claim 17 and 21, Currie teaches III-V (see e.g. claims 1 and 2).
e.	As to claim 18 and 22, Currie does not explicitly teach InGaN.
However InGaN was known and used for growth of active devices and layers.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to form the islands a InGaN for the desired active layer or device.
s  24- 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Beddell (8,124,470) and Arthanari (20020094649) in view of Shur.
As to claims 24, Currie teaches forming the structure of claim 14, but does not teach forming the islands on the dielectric and then forming the “seed layer” between islands Beddell teach moving  layers over then forming islands islands over then forming isolation/seed layer (figure 3-figure 6).
Therefore based on the limited number of possible methods of forming the device. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the substrate with a dielectric thereon and the islands with upper surfaces for growing III-V active layers, with portion of the dielectric exposed. Then forming the “seed layer” exposed portions of the dielectric.
One would have been so motivated to optimize and the control the roughness during bonding since controlling one material materials roughness during bonding. Since multiple layer would have different roughness making peeling an issue during bonding while a single material roughness could more easily controlled them multiple material since different materials have properties under grinding. Thus a single layer rms roughness could be more easily controlled allowing better control of the bonding surface.
Currie’s “seed layer”110 is an isolation structure whose insulative/dielectric properties are paramount. Since the dielectric constant definse the isolation between devices Further Currie acknowledges heat dissipation is a part of the device (paragraph 44). Further one of ordinary skill in the art would understand semiconductor must consider 
The recitation of seed layer is intended use. Applicant does not claim another material on the seed and it is precluded since the island is exposed. So claim the claims are before the active formation. Novel portions of the disclosure might lie in the fact that applicant during growth on the islands forms a residue material (6’) on the seed and removes it. However that has not been claimed and would require further search and consideration. Applicant only requires the epigrowth on the islands not the “seed layer.”

As to the seed. Currie teach Aluminium oxide Diamond SiC. It is noted Fitzgerald teaches the III-V sticking to the oxide (114 on 112).

Currie does not teach this poly AlN.
Poly AlN has a well-known thermal conductivity of as high a 285 (W/(m K))
Silicon the island material would have a well-known thermal conductivity of 148 (W/(m K)).

Shur teaches the use of poly AlN as isolation item 100 paragraph 40. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the isolation structure as polycrystal AlN to optimize the dielectric constant and thermal properties of the isolation.



d.	As to claims 25-29, Arthanari teaches to form the isolation/seed layer forming a protective layer on the islands/mesa 30 and 20 on islands, blanket depositing the seed layer on the islands and between the islands, cmp/grinding back the seed layer, and removing the protective layer.
	Forming patterned layer like pad oxides and nitrides was known to be done via photolithography, it was the most common way of patterning structure in the art. Further it was known to remove using chemical etching. 
Thus it would have been obvious to  one of ordinary skill in the art at the time of filing to use the method of Arthanari to form the seed layer/isolation specifically using photolithography to form the pad nitride and oxide using photolithography. 
One would have been so motivated to provide uniform isolation/seed layer while providing good structure during bonding.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Currie in view of Fitzgerald (6,171,936) in further view of Shur.
A method for manufacturing a semiconductor device, comprising: providing a substrate structure including: a carrier having a main face (item 260 figure 2C); a dielectric layer located over the main face of the carrier(item 250); a plurality of single-crystal semiconductor islands located directly on the dielectric layer, each of the islands having an exposed upper surface to be used as a seed surface for growth of the active layer (item 230B); and a seed layer located between the single-crystal semiconductor islands, directly on a portion of the dielectric layer not covered by the islands such that the portion of the dielectric layer is not exposed to its environment (item 110).
Currie does not teach forming III-V active layers. Fitzgerald teaches using island to form III-V active devices with the III-V material stick to an oxide.
Thus it would have been obvious to one of ordinary skill in the art to form III-V active devices on the islands, one would have been so motivated to provide a plurality of functional devices isolated from one another thus allow wideband gap IC to be formed on the substrate.
Currie’s “seed layer”110 is an isolation structure whose insulative/dielectric properties are paramount. Since the dielectric constant definse the isolation between devices Further Currie acknowledges heat dissipation is a part of the device (paragraph 44). Further one of ordinary skill in the art would understand semiconductor must consider heat dissipation since the fabricated device produce heat and the heat needs pathways away from the device to be dissipated, understanding of heat dissipation is intuitive to a skill artisan.
The recitation of seed layer is intended use. Applicant does not claim another material on the seed and it is precluded since the island is exposed. So claim the claims are before the active formation. Novel portions of the disclosure might lie in the fact that 

As to the seed. Currie teach Aluminium oxide Diamond SiC. It is noted Fitzgerald teaches the III-V sticking to the oxide (114 on 112).
Currie does not teach this poly AlN.
Poly AlN has a well-known thermal conductivity of as high a 285 (W/(m K))
Silicon the island material would have a well-known thermal conductivity of 148 (W/(m K)).

Shur teaches the use of poly AlN as isolation item 100 paragraph 40. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form the isolation structure as polycrystal AlN to optimize the dielectric constant and thermal properties of the isolation.
It is noted Currie’s teach forming epilayers figure 6b. Thus during formation the island is in a reactor in an environment to form the epilayer and the upper surface island must be exposed to induce the epitaxial growth on the surface. Thus Currie teaches it exposed to the environment as prescribed in the specification. The dielectric item 250 is coved by the item 230 and 110 so it is not exposed the environment. 



Response to Arguments
	As per applicant the only interpretation for environment is a reactor environment for forming the epigrowth. Thus the only applicant for environment applicant has support for is the environment for epigrowth which is taught by Currie.
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive. Applicant appear to assert that Currie element 110 and 250 are not between the islands. This is not found convincing applicant own specification points to dielectric element as 3 (figs 3c and 4d) corresponding to 250 of Currie. Item 250 is between the islands in the same manner that a road is between two buildings. Further applicant points to item 5 as seed this is mapped to 110 which is between and shares a common sidewall with the islands. Thus elements item 250 and item 110 are between the islands. Applicant asserts there is no motivation to add a layer. This is not the examiner point the examiner point is to use poly AlN as the material for item 110. Applicant assert there is no “evidence.” This is not found convincing:
MPEP 2143 provides guidance for motivation
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) ("Absent some articulated rationale, a finding that a 
Examining the structure of Currie one find “seed layer” item 110 is an isolation between device. The dielectric constant is well to affect the isolative/insulative properties between devices/elements.
Next it is well understood heat is the bane of semiconductor devices (this can be confirmed by both Shur and paragraph 44). Ordinary artisan would understand heat needs to be moved away from the device as quickly impossible. Thus have high thermal conductivity in element surrounding the semiconductor active elements is paramount. In Currie the isolation directly abuts the semiconductor active device region. Having a region with a higher thermal conductivity then the active region improves the device performance (paragraph 44 of Shur). With Poly AlN having a much higher thermal conductivity than  the silicon the heat can be quick moved away from the device.
Thus  implicitly there is motivation to optimize the thermal properties of the isolation layer. This can also be seen in Currie using SiC and Diamond both of which have high thermal conductivities. It is noted SiC is also in common with both Shur and Currie.
Thus applicant assertion are not found convincing since motivation is not limited to an explicit recitation in the references. The motivation comes from an intuitive understanding of the technology and structure of Currie.
Applicant is encouraged to consider aspects of the residue growth in conjunction with the active layer growth.
Thus the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896